Citation Nr: 0120248	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the appellant's claim of entitlement to the 
proceeds of the veteran's National Service Life Insurance 
policy.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to March 
1946.  He died in November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 administrative decision of 
a Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which determined the appellant had 
submitted no new and material evidence with which to reopen 
the appellant's claim of entitlement to the proceeds of the 
veteran's National Service Life Insurance policy.  The 
appellant responded with a September 2000 notice of 
disagreement, and was sent a November 2000 statement of the 
case.  She then filed a November 2000 VA Form 9, perfecting 
her appeal.  


FINDINGS OF FACT

1.  In a March 1986 decision, the Board determined that 
veteran's National Service Life Insurance policy was not in 
effect on November 9, 1982.  That decision is final.  

2.  New and material evidence has not been submitted with 
which to reopen the previously denied claim.  


CONCLUSION OF LAW

The Board's March 1986 decision is final, and no basis for 
review of this decision has been presented.  38 U.S.C.A. 
§§ 1917, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1986 Board decision, the veteran's National 
Service Life Insurance policy was found not to be in force on 
November 9, 1982, the date of his death.  The veteran's 
insurance policy was found to have lapsed in June 1981, and 
his October 1982 application for insurance policy 
reinstatement was untimely; therefore, the policy was not in 
force at the time of his death.  This decision is final, and 
may not be reopened except through the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2000).  

The appellant, the veteran's widow and the last designated 
beneficiary of his insurance policy, filed a motion for 
reconsideration of the March 1986 Board decision in June 
1999.  This motion was denied by the Board in November 1999.  
In March 2000, the appellant filed a claim to reopen, based 
on the submission of new and material evidence, the 
determination of whether the veteran's National Service Life 
Insurance policy was in force on November 9, 1982.  This 
claim was denied by the IC in July 2000, and the appellant 
responded with a September 2000 notice of disagreement.  A 
November 2000 statement of the case was afforded the 
appellant, and she responded with a November 2000 VA Form 9, 
perfecting her appeal.  

When the appellant's March 2000 claim was received at the IC, 
a copy was forwarded to the Board for review.  This claim was 
construed as a second motion for reconsideration of the 
Board's March 1986 decision; such a motion was denied by the 
Board in September 2000.  

In support of her application to reopen her claim, the 
appellant has submitted copies of VA insurance documents from 
the 1970's, as well as her own contentions.  For the reasons 
to be discussed below, the evidence is not new and material, 
and the claim denied by the Board in March 1986 is not 
reopened.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is 
that which is not cumulative or redundant of previously 
considered evidence; material evidence is that which is 
relevant and probative as to the issue at hand, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Considering first the VA insurance documents, the appellant 
has submitted unadulterated copies of VA Pamphlet 29-72-2 and 
VA Form 29-8666.  While these documents pertain to VA 
insurance generally, they add nothing new to the issue of 
whether the veteran's National Service Life Insurance policy 
was in effect on November 9, 1982.  These forms are devoid of 
any information pertaining to the veteran's specific 
insurance policy, and are not relevant to the appellant's 
claim.  This evidence is therefore not material, as defined 
by 38 C.F.R. § 3.156 (2000).  Additionally, because the 
appellant has submitted unadulterated copies of documents 
generated by the VA, this evidence is not new.  These 
documents would certainly have been before the VA at the time 
of the March 1986 denial by the Board, even if they are not 
incorporated within the insurance claims folder.  Therefore, 
this evidence is not new, as defined by 38 C.F.R. § 3.156 
(2000).  

Second, the appellant has offered her own contentions as new 
and material evidence.  However, these contentions are 
essentially similar to those advanced when this issue was 
first presented to the Board in 1986.  Thus, these 
contentions do not equate to new and material evidence.  
38 C.F.R. § 3.156 (2000).  

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication in this 
case because the requirements of the new law have been 
satisfied.  By the RO's letter of July 2000 and the statement 
of the case, furnished to the appellant, the RO notified her 
of the information and evidence necessary to reopen her claim 
on the basis of new and material evidence.  


ORDER

Because new and material evidence has not been submitted with 
which to reopen the appellant's claim of entitlement to the 
proceeds of the veteran's National Service Life Insurance 
policy, her application to reopen is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

